1                                                POLICE DEPARTMENT SWORN ATTRITION AND HIRING MARCH 2021         4/1/2021 1:06 PM

                                             Case 1:17-cv-00099-JKB Document 398-2 Filed 04/07/21 Page 1 of 1




                                   Attrition
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug       Sep      Oct       Nov       Dec
    2021   29    26    16

                                    Hiring
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug       Sep      Oct       Nov       Dec
    2021    5     16   12




                                                                           1 of
